Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/5/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Pub. No. 2006/0102975 A1), hereafter referred to as Nakamura, in view of Sternheim et al. (US Patent No. 4,454,001), hereafter referred to as Sternheim, and further in view of Shimokawa (US Pub. No. 2009/0275189 A1).

As to claim 17, Nakamura discloses an apparatus (fig 1, substrate 101 with reflective layers on back surface and sensor described in [0064]), comprising:
a transparent substrate (fig 1, substrate 101; [0055]) having a first side (top) and a second side (bottom) opposite the first side; and 
a single-layer reflective film deposited on the second side of the substrate (single-layer reflective film 103 on bottom of substrate 101), the single-layer reflective film having a target thickness equivalent to a wavelength of light emitted from a sensor divided by an integer times a refractive index of a material of the film ([0051]). 
Nakamura does not explicitly disclose wherein the integer that is multiplied by the refractive index is equal to two and wherein the target thickness is between about 300nm and about 450nm.  
However, Shimokawa similarly teaches forming a reflective layer on the back surface of a transparent substrate so that a device processing sensor can detect the substrate ([0003]), furthermore, Shimokawa teaches that it is necessary to change the thickness of this backside surface film depending upon the wavelength of light used by the processing sensor ([0022]), furthermore, Shimokawa teaches that the range can be between 50nm and 500nm ([0016]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the thickness of the film of Nakamura based on the wavelength of the sensor used as taught by Shimokawa since this will allow for the film to be formed with the optimum characteristics for the substrate and device processing sensor.  Additionally, the skilled artisan would know too that the thickness of the reflective layers would impact the reflectivity of the layer detected by the sensor.  The target thickness of the material layer being equal to the wavelength divided by two times the refractive index is only considered to be the optimum thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the optical sensor used, the transparent substrate thickness and protective layer and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained by using the reflective layer on the backside of a transparent substrate with the optical sensor.  
Additionally, Nakamura teaches in paragraph [0008] that it is desirable to make the reflection layer thin because the trend in the prior art is to make the transparent substrate thin, however, it is required for the material to maintain sufficient reflectivity for the sensor. 
Furthermore, Sternheim discloses that the interference from a reflected material undergoes a series of maxima and minima with an intensity curve equal to the wavelength (lambda) divided by two times the refractive index (col. 1, line 49 to col. 2, line 10).  As such, using the index of refraction value and sensor wavelength provided by Nakamura in the equation of Sternheim results in a target thickness of 384nm which is right in the middle of the claimed range of 300nm to 450nm.  This value falls right in the middle of the claimed range because the Applicant’s disclosure also indicates that the equation used includes the wavelength divided by two times the refractive index, just as the prior art reference teaches.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation since this is where the maximum is present.
 
As to claim 18, Nakamura in view of Sternheim and Shimokawa disclose the apparatus of claim 17 (paragraphs above).
Nakamura further discloses one or more layers deposited on the first side of the substrate ([0060] and figure 4 layer 106 on top surface). 

As to claim 19, Nakamura in view of Sternheim and Shimokawa disclose the apparatus of claim 17 (paragraphs above).
Nakamura further discloses wherein the single-layer reflective film reflects light of the wavelength of the sensor ([0047]) and Shimokawa further discloses wherein the reflective film is a single-layer reflective film ([0009]).  

As to claim 20, Nakamura in view of Sternheim and Shimokawa disclose the apparatus of claim 17 (paragraphs above).
Nakamura further discloses wherein the single-layer reflective film comprises silicon nitride ([0053]). 

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Sternheim and further in view of Rajagopalan et al. (US Pub. No. 2014/0118751 A1), hereafter referred to as Rajagopalan.

As to claim 1, Nakamura discloses a method of depositing a film (fig 7-11, [0044]), comprising:
obtaining a wavelength of a light emitted from a sensor ([0051]);
identifying a refractive index of a material ([0051]);
determining a target thickness of the material by dividing the wavelength of the light emitted from the sensor by an integer times the refractive index of the material ([0051]); and
depositing a single film consisting of the material on the backside of a substrate to form a film having the target thickness ([0069]-[0071] and figures 7-11, substrate 205 and material 203). 
Nakamura does not explicitly disclose wherein the integer that is multiplied by the refractive index is equal to two.
Nonetheless, the skilled artisan would know too that the thickness of the reflective layers would impact the reflectivity of the layer detected by the sensor.  The target thickness of the material layer being equal to the wavelength divided by two times the refractive index is only considered to be the optimum thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the optical sensor used, the transparent substrate thickness and protective layer and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained by using the reflective layer on the backside of a transparent substrate with the optical sensor.  
Additionally, Nakamura teaches in paragraph [0008] that it is desirable to make the reflection layer thin because the trend in the prior art is to make the transparent substrate thin, however, it is required for the material to maintain sufficient reflectivity for the sensor. 
Furthermore, Sternheim discloses that the interference from a reflected material undergoes a series of maxima and minima with an intensity curve equal to the wavelength (lambda) divided by two times the refractive index (col. 1, line 49 to col. 2, line 10).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation. 
Nakamura in view of Sternheim does not disclose comparing a thickness of the deposited material on the substrate to a target thickness; 
using either the first sensor or a second senor to determine if the thickness of the deposited material is equal to the target thickness; and 
if the thickness of the deposited material is less than the target thickness, depositing additional material on the substrate. 
Nonetheless, Rajagopalan discloses a method comprising: comparing a thickness of a deposited material to a target thickness ([0108]);
using a sensor to determine if the thickness of the deposited material is equal to the target thickness ([0108]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the method of Rajagopalan in order to determine when the target thickness of Nakamura in view of Sternheim is reached and if the thickness is not reached then continuing deposition of additional material since this will improve the uniformity of the film layer thickness.  

As to claim 2, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above). 
Nakamura further discloses wherein the wavelength of the light emitted from the sensor is between about 500nm and about 700nm ([0053], [0057]). 

As to claim 3, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 2 (paragraphs above).
Nakamura further discloses wherein the wavelength of the light emitted from the sensor is about 650nm ([0053], [0057]). 

As to claim 4, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above).
Nakamura further discloses depositing one or more layers on a side of the substrate opposite the film ([0060] and figure 4 layer 106 on top surface). 

As to claim 5, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above).
Nakamura does not explicitly disclose wherein the target thickness is between about 300nm and about 450nm. 
Nonetheless, the skilled artisan would know too that the thickness of the reflective layers would impact the reflectivity of the layer detected by the sensor.  The target thickness of the material layer being equal to the wavelength divided by two times the refractive index is only considered to be the optimum thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the optical sensor used, the transparent substrate thickness and protective layer and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained by using the reflective layer on the backside of a transparent substrate with the optical sensor.  
Additionally, Nakamura teaches in paragraph [0008] that it is desirable to make the reflection layer thin because the trend in the prior art is to make the transparent substrate thin, however, it is required for the material to maintain sufficient reflectivity for the sensor. 
Furthermore, Sternheim discloses that the interference from a reflected material undergoes a series of maxima and minima with an intensity curve equal to the wavelength (lambda) divided by two times the refractive index (col. 1, line 49 to col. 2, line 10).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation.

As to claim 6, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above).
Nakamura does not disclose wherein the film causes constructive interference of the light emitted from the sensor. 
Nonetheless, Sternheim discloses wherein a film causes constructive interference of the light emitted from a sensor (col. 1, line 49 to col. 2, line 10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation.

As to claim 7, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above).
Nakamura further discloses performing a selective etch to remove the film from the substrate ([0072]-[0074], dry etching is selective to the reflective layers). 

As to claim 8, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 1 (paragraphs above).
Nakamura further discloses wherein a refractive index is a ratio of a speed of light traveling through the material to a speed of light traveling through a vacuum ([0049] and the definition of a refractive index). 

As to claim 9, Nakamura discloses a method of depositing a film (fig 7-11, [0044]), comprising:
obtaining a wavelength of light emitted from a sensor ([0051]);
identifying a refractive index of a silicon containing material ([0051]-[0053]);
determining a target thickness of the material by dividing the wavelength of the light emitted from the sensor by an integer times the refractive index of the material ([0051]); and
depositing a single film consisting of the material on the backside of a substrate to form a film having the target thickness ([0069]-[0071] and figures 7-11, substrate 205 and material 203). 
Nakamura does not explicitly disclose wherein the integer that is multiplied by the refractive index is equal to two.
Nonetheless, the skilled artisan would know too that the thickness of the reflective layers would impact the reflectivity of the layer detected by the sensor.  The target thickness of the material layer being equal to the wavelength divided by two times the refractive index is only considered to be the optimum thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the optical sensor used, the transparent substrate thickness and protective layer and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained by using the reflective layer on the backside of a transparent substrate with the optical sensor.  
Additionally, Nakamura teaches in paragraph [0008] that it is desirable to make the reflection layer thin because the trend in the prior art is to make the transparent substrate thin, however, it is required for the material to maintain sufficient reflectivity for the sensor. 
Furthermore, Sternheim discloses that the interference from a reflected material undergoes a series of maxima and minima with an intensity curve equal to the wavelength (lambda) divided by two times the refractive index (col. 1, line 49 to col. 2, line 10).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation.
Nakamura in view of Sternheim does not disclose comparing a thickness of the deposited material on the substrate to a target thickness; 
using either the first sensor or a second senor to determine if the thickness of the deposited material is equal to the target thickness; and 
if the thickness of the deposited material is less than the target thickness, depositing additional material on the substrate. 
Nonetheless, Rajagopalan discloses a method comprising: comparing a thickness of a deposited material to a target thickness ([0108]);
using a sensor to determine if the thickness of the deposited material is equal to the target thickness ([0108]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the method of Rajagopalan in order to determine when the target thickness of Nakamura in view of Sternheim is reached and if the thickness is not reached then continuing deposition of additional material since this will improve the uniformity of the film layer thickness.  

As to claim 10, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses wherein the silicon containing material comprises silicon nitride ([0053]). 

As to claim 11, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses wherein the wavelength of the light emitted from the sensor is between about 500nm and about 700nm ([0053], [0057]). 

As to claim 12, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses wherein the wavelength of the light emitted from the sensor is about 650nm ([0053], [0057]). 

As to claim 13, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses depositing one or more layers on a side of the substrate opposite the film ([0060] and figure 4 layer 106 on top surface). 

As to claim 14, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura does not explicitly disclose wherein the target thickness is between about 300nm and about 450nm. 
Nonetheless, the skilled artisan would know too that the thickness of the reflective layers would impact the reflectivity of the layer detected by the sensor.  The target thickness of the material layer being equal to the wavelength divided by two times the refractive index is only considered to be the optimum thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the optical sensor used, the transparent substrate thickness and protective layer and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained by using the reflective layer on the backside of a transparent substrate with the optical sensor.  
Additionally, Nakamura teaches in paragraph [0008] that it is desirable to make the reflection layer thin because the trend in the prior art is to make the transparent substrate thin, however, it is required for the material to maintain sufficient reflectivity for the sensor. 
Furthermore, Sternheim discloses that the interference from a reflected material undergoes a series of maxima and minima with an intensity curve equal to the wavelength (lambda) divided by two times the refractive index (col. 1, line 49 to col. 2, line 10).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the target thickness of Nakamura as taught by Sternheim since this will provide a thin reflective layer with constructive interference that allows for the sensor to more easily detect the reflected radiation.

As to claim 15, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses performing a selective etch to remove the film from the substrate ([0072]-[0074], dry etching is selective to the reflective layers).

As to claim 16, Nakamura in view of Sternheim and Rajagopalan discloses the method of claim 9 (paragraphs above).
Nakamura further discloses wherein the film increases at least one of a reflectivity and an opacity of the substrate ([0047]-[0052]). 

Pertinent Art
References US Pub. No. 2005/0116614, 2012/0171835 and Patent No. 9,625,256 and 7,989,324 are pertinent to the teachings of this application. 

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.

Applicant argued that Nakamura discloses a first reflective film 102, second reflective film 103 and third reflective film 104 and therefore does not disclose a single-layer reflective film.  
Examiner disagrees because Nakamura does disclose at least one single-layer reflective film as claimed (layer 103 is the single-layer reflective film as claimed).  None of the Applicant’s claims recite that the apparatus consists of a single-layer reflective film deposited on the second side of the substrate.  Additionally, the claims do not recite that the single-reflective film is formed directly on the second side of the substrate, nor do the claims provide a limitation of the substrate.  As such, the substrate of Nakamura could even be considered to include the material of item 101 as well as that of 102.  In this case the single-layer reflective film 103 is located directly on the substrate.  

Applicant appears to be arguing that with respect to claim 1 that the limitation “depositing a single film consisting of the material on the backside of a substrate” limits the claim to a only a single film deposited directly on the backside of the substrate. 
Examiner disagrees because this limitation does not mention if additional films are deposited on the backside of the substrate or if the material is deposited directly on the backside of the substrate or if the substrate may be made of a plurality of layers including additional films.  Furthermore, the Applicant’s originally filed application does not appear to teach or suggest that the substrate does not comprise additional layers or films, nor does the original application mention that additional films are not formed on the backside of the substrate.  As such, the Applicant’s arguments are not persuasive and if the claim limitations were interpreted as presented in the arguments then the claim limitation would appear to include new subject matter because an absence of teaching additional layers on the backside of the substrate is not a teaching of absence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/27/2022